OX-01- 15


                                               FILED IN
                                        'STCOUfffOFAPPftft. -
                                          HOUSTr-,    .„; ~


I) ear Mr. Prine 3

          77?€ reason T'm writing tfoo h about- rn^
  Transcripts and all Document that- -hook place At
  tn u ft/al . o\5 uoell as fine Pallet Report -

          X had ourote Mr, Chris Darnelj Harris
  County district Clerk a.bout~ my Transcripts - He.
  Sent- Some of my Transcript of ujhat he had in
  f\\z j and h^ referred rne +0 tjao to o>t-t c\ copy
  of all m-e>UyO^CJLhJut^L-.


Mr. Luke I atsoh
TbCJ~Ib *\S°1522Z
hA. Stiles Unit
3o(,o fzAA: 357V
73eaumontj Tx -
                                        <




n
'M
W
"i
(P.
CP
at




              W n Q ^.

                                  m
              Tl + " £
      v       3   t:    *.   3-

              5 + c^ ^            Ivj


      x       u ^ § :*».
              m & * ^

      O


          »

                       .*•